Citation Nr: 1604777	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-13 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to a compensable initial rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In December 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

After the hearing, the Veteran submitted a copy of a private audiogram and a statement from his wife.  See 38 C.F.R. § 20.1304 (2015).  He waived agency of original jurisdiction (AOJ) review of this evidence.  Id.  Therefore, the Board may consider this evidence in its adjudication of the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable initial rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right ear hearing loss is a result of his military service. 






CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of entitlement to service connection for right ear hearing loss.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).  Sensorineural hearing loss is a disability for which presumptive service connection is available.  38 C.F.R. § 3.309.  However, as service connection is herein granted on a direct basis, the Board will not further discuss the presumption. 

Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has hearing loss as a result of exposure to aircraft engine noise in service.  Service connection has been previously denied because the audiographic evidence did not establish that the Veteran had hearing loss in the right ear as defined by VA regulations.  At the February 2013 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

However, the Veteran submitted a November 2015 private audiogram that yielded the following pure tone thresholds:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
45

Speech recognition ability was again found to be 100 percent.  The audiologist diagnosed moderate high frequency sensorineural hearing loss in the right ear.  

The pure tone thresholds in November 215 reflect a hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385.  The audiologist did not indicate what method was used to obtain speech recognition scores.  However, for the purpose of determining whether the Veteran in this particular case has a hearing loss disability, the speech recognition score is not relevant.  Therefore, the Board finds that the Veteran has a hearing loss disability in the right ear.  

Moreover, the evidence establishes that the right ear hearing loss is a result of military service.  The February 2013 VA examiner observed that the Veteran's right ear hearing loss at that examination was not ratable under VA criteria, but stated that the noise described by the Veteran would be sufficient to contribute to the identified hearing loss in both ears.  The examiner found that it is at least as likely as not that the Veteran's hearing loss was caused by or a result of his military service.  In light of the above facts, service connection for right ear hearing loss is granted. 


ORDER

Entitlement to service connection for right ear hearing loss is granted. 


REMAND

As the Board has granted the claim of entitlement to service connection for right ear hearing loss, the claim for an increased rating for left ear hearing loss must be remanded.  When only one ear exhibits service-connected hearing loss, the disability is rated on its own; however, when the hearing loss in both ears is service-connected, the disabilities are combined and rated together as bilateral hearing loss.  38 C.F.R. § 4.85 (2015).  Consequently, the claim for a compensable initial rating for left ear hearing loss is intertwined with the rating that may be assigned for the Veteran's right ear hearing loss.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  

Moreover, at the December 2015 hearing, the Veteran testified to the hearing in his left ear having become worse since his most recent VA examination in February 2013.  Therefore, he should be scheduled for a VA examination to assess the current nature and severity of his bilateral hearing loss. See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred. The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner also must discuss the functional effects of the Veteran's bilateral hearing loss on his daily activities.

2. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

3. If the increased rating claim is not resolved to the Veteran's satisfaction, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


